      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 1 of 27



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

ITASCA IMAGES, LLC,
a Minnesota limited liability company,                        Case No. ____________
                                                                       18-3178


                      Plaintiff,
                                                                   COMPLAINT
v.
                                                            JURY TRIAL DEMANDED
ZACKS INVESTMENT RESEARCH,
INC., an Illinois corporation, and OATH
INC. dba YAHOO FINANCE,
a Delaware corporation,

                      Defendants.


       Plaintiff Itasca Images, LLC, as and for its Complaint, states and alleges:

                                       INTRODUCTION

       1.     This is an action for copyright infringement, contributory and vicarious

infringement, the unlawful removal of copyright management information, and unjust

enrichment. Zacks Investment Research, Inc. (“Zacks”) displayed six of Plaintiff’s federally

registered copyrighted photographs on their website and mobile app without license, and also

distributed those photographs to third-parties including Oath Inc. (“Yahoo Finance”), who

themselves displayed the photographs on their website and mobile apps, and provided the

photographs to even more third-parties. Plaintiff’s counsel wrote to Zacks advising that

Defendants had no license to use the photographs, demanding Zacks cease infringement and

immediately remove the photographs from the websites of Zacks and all third-parties. Zacks

falsely claimed they removed the photographs, but they did not do so until six to 19 weeks later,

and did not bother removing the photographs from third-party publisher websites and apps at all.

Similarly, Plaintiff demanded Yahoo Finance cease infringement; 11 weeks later, they haven’t.
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 2 of 27



                                             PARTIES

       2.      Plaintiff ITASCA IMAGES, LLC (hereinafter “Plaintiff’) is a Minnesota limited

liability company, with its principal place of business in Hennepin County, Minnesota.

       3.      Defendant ZACKS INVESTMENT RESEARCH, INC. (hereinafter “Zacks”) is

an Illinois corporation, with its principal place of business in Cook County, Illinois.

       4.      Defendant OATH INC. dba Yahoo Finance (hereinafter “Yahoo Finance”) is a

Delaware corporation, with its principal place of business in Santa Clara County, California.

       5.      Defendant Zacks and Defendant Yahoo Finance are hereinafter referenced

individually and collectively as “Defendants.”

                                 JURISDICTION AND VENUE

       6.      This Court has original and exclusive jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338(a) in that it is an action for copyright infringement arising under the

Copyright Act of 1976, 17 U.S.C. §§ 101, et seq., and unauthorized and improper alteration and

removal of copyright management information in violation of 17 U.S.C. § 1202, et seq.

       7.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367. This Court has

subject matter jurisdiction over each and all Defendants pursuant to 28 U.S.C. § 1332. Plaintiff

and Defendants are citizens of different states, and the amount in controversy far exceeds

$75,000, exclusive of interest and costs.

       8.      This Court has personal jurisdiction over Defendants because the infringements

occurred within this district, the property at issue exists within this district, Zacks and Yahoo

Finance do significant and intentional business within the district, each has employees within the

district, and each sells advertising to and featuring Minnesota businesses, and further because

Defendant Yahoo Finance can be found and has a registered agent in this district.

       9.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1400(a).

                                                 -2-
          CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 3 of 27



                                                       FACTS

I.         Plaintiff’s Photographs and Copyright Registrations

           10.      Plaintiff is the copyright owner and rightsholder to thousands of photographs of

current events, lifestyle, travel, nature, theater, and sports. Plaintiff manages and licenses this

body of work, which has appeared in international and regional publications and broadcasts.

           11.      All of the copyright registrations involved herein are Group Registrations of

Published Photographs (“GRPPH”) filed with the U.S. Copyright Office (“USCO”).1 Each

photograph within a GRPPH has a “Contents Title,” which are the titles of separate and

independent works being registered.2 Each individual photograph within a GRPPH is fully

registered as an individual and separate work, with no reduction in available remedies or

infringement damages, as though it was individually registered on a single application. See 37

C.F.R. § 202.4(n); Fed. Reg. Vol. 83, No. 12, p. 2547.

           12.      “Sherco Generating Station” is a photograph of a coal-fired power plant during a

winter sunset, near Becker, Minnesota (the “Sherco Photo”), a copy of which appears herein:




1
 See 37 C.F.R. § 202.4(h); U.S. Copyright Office. GROUP REGISTRATION OF PUBLISHED PHOTOGRAPHS, https://
www.copyright.gov/eco/help/group/grpph.html (last visited Nov. 14, 2018).
2
    U.S. Copyright Office. HELP: TITLES, https://www.copyright.gov/eco/help-title.html (last visited Nov. 14, 2018).



                                                          -3-
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 4 of 27



       13.    The Sherco Photo is registered with the USCO under Reg. No. VA 1-998-043, as

Contents Title 161B0059, a copy of which is attached hereto as Exhibit A (the “Sherco Reg.”).

       14.    The Sherco Photo was first published on or about January 3, 2016.

       15.    The Sherco Reg. bears an effective date of March 30, 2016.

       16.    “Bakken / Dakota Access Oil Pipeline” is a photograph of a pipeline under

construction in New Salem, North Dakota (the “Bakken Photo”), a copy of which appears herein:




       17.    The Bakken Photo is registered with the USCO under Reg. No. VA 2-018-164, as

Contents Title 163A0102, a copy of which is attached hereto as Exhibit B (the “Bakken Reg.”).

       18.    The Bakken Photo was first published on or about September 5, 2016.

       19.    The Bakken Reg. bears an effective date of September 25, 2016.

       20.    “Associated Bank Corporate Building” is a photograph of an office building in

St. Louis Park, Minnesota (the “Bank Photo”), a copy of which appears herein:




                                             -4-
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 5 of 27



       21.    The Bank Photo is registered with the USCO under Reg. No. VA 2-054-450, as

Contents Title 172B0142, a copy of which is attached hereto as Exhibit C (the “Bank Reg.”).

       22.    The Bank Photo was first published on or about May 15, 2017.

       23.    The Bank Reg. bears an effective date of June 25, 2017.

       24.     “DePaul Center” is a photograph of a Barnes & Noble store in the DePaul Center

in Chicago, Illinois (the “B&N Photo”), a copy of which appears herein:




       25.    The B&N Photo is registered with the USCO under Reg. No. VA 1-967-141, as

Contents Title C08K1729, a copy which is attached hereto as Exhibit D (the “B&N Reg.”).

       26.    The B&N Photo was first published on or about December 7, 2008.

       27.    The B&N Reg. bears an effective date of February 1, 2015.

       28.     “Amazon Fulfillment Center” is the title of a photograph of an Amazon

warehouse in Shakopee, Minnesota (the “Amazon Photo”), a copy of which appears herein:




                                             -5-
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 6 of 27



          29.   The Amazon Photo is registered with the USCO under Reg. No. VA 2-054-447,

as Contents Title 172A0113, a copy of which is attached hereto as Exhibit E (the “Amazon

Reg.”).

          30.   The Amazon Photo was first published on or about May 25, 2017.

          31.   The Amazon Reg. has an effective date of June 25, 2017.

          32.   “Wynn Las Vegas – Wynn Resort and Hotel” is the title of a photograph of the

Wynn Resort and Hotel in Las Vegas (the “Wynn Photo”), a copy of which appears herein:




          33.   The Wynn Photo is registered with the USCO under Reg. No. VA 1-972-303, as

Contents Title 153Q0158, a copy of which is attached hereto as Exhibit F (the “Wynn Reg.”).

          34.   The Wynn Photo was first published on or about September 10, 2015.

          35.   The Wynn Reg. has an effective date of October 2, 2015.

          36.   Plaintiff is the owner by written assignment agreements of all of the photographs

described herein, including the Sherco Photo, Bakken Photo, Bank Photo, B&N Photo, Amazon

Photo, and Wynn Photo (collectively the “Photographs”).

          37.   Plaintiff is the owner by written assignment agreements of all of the copyright

registrations described herein, including the Sherco Reg., Bakken Reg., Bank Reg., B&N Reg.,

Amazon Reg., and Wynn Reg. (collectively the “Registrations”), and the applications thereof.



                                               -6-
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 7 of 27



       38.     Defendant Zacks possesses copies of the assignment agreements described herein.

       39.     Each of the Photographs is a wholly original visual arts work, reflecting

creativity, originality, planning, decision making, expression of personality, and fruits of

intellectual labor, and is copyrightable under the laws of the United States.

       40.     All of Defendants’ infringements, and acts of infringement, occurred after the

effective date of the registration for each photograph infringed. Therefore, statutory damages and

attorney’s fees are available to Plaintiff for each. 17 U.S.C. § 412.

       41.     The Sherco Reg., Bakken Reg., Bank Reg., Amazon Reg., and Wynn Reg. were

all applied-for and assigned effective dates that were: (i) within five years of first publication,

and additionally (ii) within three months of first publication. Therefore, additionally,

infringements and acts of infringement relating to the Sherco Photo, Bakken Photo, Bank Photo,

Amazon Photo, and Wynn Photo further allow for Plaintiff’s election of statutory damages and

attorney’s fees because those registrations were made within three months of first publication. Id.

II.    The Defendants and their websites and mobile applications

       42.     Defendant Zacks is “the second largest independent equity research firm in

North America,” and has been in business since 1978. Zacks publishes and sells investment

research, data, and stock tips through its website, mobile app, content partnerships, and paid

subscription memberships, used by millions of people. Zacks is the parent company of Zacks

Investment Management, which describes itself as “work[ing] with high net worth and

institutional investors to create customized wealth management solutions through the use of

[their] proprietary Zacks investment strategies,” and is the parent company of Zacks Trade,

which is described as a cutting-edge international investment trading platform. Zacks companies




                                                -7-
       CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 8 of 27



have several hundred employees around the United States and world, managing over $5 billion

in assets.

        43.   Zacks conducts business within Minnesota.

        44.   Zacks has paying customers in Minnesota.

        45.   Zacks has employee(s) who reside in Minnesota.

        46.   Zacks owns, operates, manages, and controls a website available at

www.zacks.com (the “Zacks Website”).

        47.   Zacks owns, operates, and controls a mobile application titled Zacks Mobile App,

available on the Apple iOS App Store at the URL https://itunes.apple.com/us/app/zacks-mobile-

app/id731593509 (the “Zacks App”).

        48.   The Zacks Website and Zacks App are accessible in Minnesota.

        49.   Zacks has charged Minnesota consumer credit, debit, or payment card(s) for their

services, and those card number(s) are or were collected on the Zacks Website.

        50.   Zacks does intentional business within Minnesota through the sale of premium

online membership services to Minnesota consumers, including a $59-per-month Zacks Investor

Collection membership and $299-per-month Zacks Ultimate membership. These memberships

are advertised and sold through and on the Zacks Website and through email communication.

        51.   Zacks does intentional business within Minnesota through selling advertising to—

and featuring advertising regarding—Minnesota businesses.

        52.   Zacks does intentional business within Minnesota through Zacks’ rental of its

direct mail and email lists, which contains the name, addresses, and email addresses of

Minnesota consumers, to third-parties.




                                              -8-
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 9 of 27



       53.     Zacks does intentional business within Minnesota through Zacks’ delivery of

newsletters, including pay-for-access subscription newsletters, to Minnesota consumers.

       54.     Defendant Zacks Investment Research, Inc. is the sole shareholder of, and keeps

the books and records of, Zacks Investment Management, Inc.

       55.     Zacks has employees around the nation and world, including in Illinois,

Minnesota, Arizona, California, Colorado, Florida, Georgia, Indiana, Iowa, Massachusetts,

Michigan, New York, North Carolina, Ohio, Pennsylvania, Texas, West Virginia, and India.

       56.     The Zacks Website is hosted by Zacks, on Zacks’ internet connection and server

infrastructure. In other words, Zacks is its own internet service provider. The IP address

208.65.116.3 and Autonomous System Number AS36475 that serve the Zacks Website are

registered to Zacks at the American Registry for Internet Numbers, also known as ARIN.

       57.     Defendant Zacks sells its data and content to third-parties through publishing

partnerships with Yahoo Finance, MarketWatch, NASDAQ, Forbes, Morningstar, and others.

       58.     In addition to using and displaying Plaintiff’s copyrighted Photographs on the

Zacks Website, Zacks also distributed and provided those Photographs to third-party publishing

partners, for display and use on and in connection with their websites and advertising materials.

       59.     Yahoo Finance has a website located at finance.yahoo.com (the “Yahoo Finance

Website”) and a mobile available on the Apple iOS App Store (the “Yahoo Finance App”). Both

are owned, operated, and controlled by Defendant Yahoo Finance.

       60.     When Yahoo Finance links or URLs are opened on a mobile device with the

Yahoo Finance App installed, the link or URL opens to that page within the Yahoo Finance App.

       61.     Yahoo Finance has users or subscribers in Minnesota.

       62.     Yahoo Finance has a registered agent in Minnesota.



                                               -9-
       CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 10 of 27



        63.    Yahoo Finance sells advertising on the Yahoo Finance Website.

        64.    Defendants profit through revenue from advertising, including advertisements for

third-party entities, that were displayed next to and along with Plaintiff’s Photographs.

III.    Defendants’ Acts of Infringement

        65.    Through Defendants’ copying, use, display, publication, and distribution of the

Photographs on their websites, including on the Zacks Website, Zacks App, Yahoo Finance

Website, and Yahoo Finance App, Defendants infringed Plaintiff’s copyrights, including

copyrights in the Photographs described herein.

        (a)    Infringements on the Zacks Website and Zacks App

        66.    Zacks or an individual or company working on their behalf copied and uploaded

Plaintiff’s Photographs, including the Sherco Photo, Bakken Photo, Bank Photo, B&N Photo,

Amazon Photo, and Wynn Photo to the Zacks Website.

        67.    Each of Plaintiff’s Photographs displayed on the Zacks Website were also copied,

used and displayed in the Zacks App.

        68.    Zacks used, displayed, and published the Sherco Photo on the Zacks Website. By

way of example, Zacks published a webpage displaying the Sherco Photo on or about

February 7, 2018. A copy of this webpage, as captured May 9, 2018, is attached hereto as

Exhibit G.

        69.    Zacks used, displayed, and published the Bakken Photo on the Zacks Website. By

way of example, Zacks published a webpage displaying the Bakken Photo on or about Jan. 2,

2018. A copy of this webpage, as captured May 16, 2018, is attached hereto as Exhibit H.




                                               - 10 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 11 of 27



       70.     Zacks used, displayed, and published the Bank Photo on the Zacks Website. By

way of example, Zacks published a webpage displaying the Bank Photo on or about Nov. 21,

2017. A copy of this webpage, as captured May 16, 2018, is attached hereto as Exhibit I.

       71.     Zacks used, displayed, and published the B&N Photo on the Zacks Website. By

way of example, Zacks published a webpage displaying the B&N Photo on or about July 12,

2017. A copy of this webpage, as captured May 16, 2018, is attached hereto as Exhibit J.

       72.     Zacks used, displayed, and published the Amazon Photo on the Zacks Website.

By way of example, Zacks published a webpage displaying the Amazon Photo on or about

Jan. 18, 2018. A copy of this webpage, as captured May 16, 2018, is attached hereto as

Exhibit K.

       73.     Zacks used, displayed, and published the Wynn Photo on the Zacks Website. By

way of example, Zacks published a webpage displaying the Wynn Photo on or about July 25,

2017. A copy of this webpage, as captured June 5, 2018, is attached hereto as Exhibit L.

       74.     Exhibits G, H, I, J, K, and L all depict the Zacks Website.

       75.     Each of Defendants’ infringements were within the past three years.

       76.     Each page on Zacks Website states “Copyright 2018 Zacks Investment Research”.

       77.     The terms of service on the Zacks Website states “All Information available

through "Zacks.com" is the property of Zacks Investment Research, Inc. or its Information

Providers and is protected by copyright and intellectual property laws. All rights reserved. You

may not reproduce, retransmit, disseminate, sell, publish, broadcast, nor shall the Information be

used in connection with creating, promoting, trading, marketing Investment Products without the

express written consent of Zacks Investment Research, Inc. or its Information Providers. You are

entitled to use the Information it contains for your private, non-commercial use only.”



                                              - 11 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 12 of 27



       78.    Zacks displays images in its newsletters, including newsletters which require

monetary payment or a paid subscription to sign up for or receive. Some of these images include

images associated with pages on the Zacks Website.

       (b)    Infringements on the Yahoo Finance Website and Yahoo Finance App

       79.    Defendant Yahoo Finance copied, used, displayed, and published Plaintiff’s

Photographs, including the Sherco Photo, Bakken Photo, Bank Photo, Amazon Photo, and Wynn

Photo, on the Yahoo Finance Website and Yahoo Finance App.

       80.    By way of example, attached hereto as Exhibit M is a copy of the Sherco Photo

being displayed in the Yahoo Finance App on November 13, 2018.

       81.    By way of example, attached hereto as Exhibit N is a copy of the Bakken Photo

being displayed and served via the Yahoo Finance website for use in social media sharing on

October 2, 2018. This dialog appears after clicking the Facebook logo on the page.

       82.    By way of example, attached hereto as Exhibit O is a copy of the Bank Photo

being displayed on the Yahoo Finance Website on October 2, 2018.

       83.    By way of example, attached hereto as Exhibit P is a copy of the Amazon Photo

being displayed in the Yahoo Finance app on November 14, 2018.

       84.    By way of example, attached hereto as Exhibit Q is a copy of the Wynn Photo

being displayed and served via the Yahoo Finance website for use in social media sharing on

October 4, 2018. This dialog appears after clicking the Facebook logo on the page.

       (c)   Defendants’ Infringement Was Flagrantly Willful

       85.    Defendants’ unlawful acquisition and use of the Photographs involved Defendants

observing, reading, bypassing, ignoring, dismissing, and removing copyright notices and

copyright management information.



                                             - 12 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 13 of 27



       86.     Defendants are in the business of publishing. Defendants must have detailed

knowledge of intellectual property rights as a nature and requirement of their business.

       87.     On April 24, 2018, Plaintiff’s counsel mailed a letter (the “Letter”) to Defendant

Zacks via Certified Mail, stating, inter alia, that: (i) Plaintiff owns the Photographs; (ii) Zacks

was using the Photographs on its website; (iii) Zacks had provided the Photographs to third-

parties; (iv) Zacks had no license to use the photographs; (v) Zacks’ use of the photographs

constitutes copyright infringement; (vi) Zacks must cease and desist infringement; and

(vii) Zacks must ensure all third-party infringement ceases.

       88.     The Letter identified each of the six Photographs by title, creation date,

publication date, U.S. Copyright Office registration number, Contents Title number, and

effective registration date, and for each Photograph, the Letter identified a URL on the Zacks

Website where the respective photograph could be located, and a direct URL to the image file

hosted on the Zacks Website. Additionally, the Letter identified at least three third-party URLs

associated with the Yahoo Finance Website using or referencing Zacks’ content, which included

Plaintiff’s copyrighted work.

       89.     The Letter included the statement “Itasca Images demands that you cease and

desist infringing its copyrights. This includes immediately removing the above-identified

Photographs from your website and other websites Zacks has given the Photographs to. Because

Zacks’ infringement is so extensive, Itasca Images does not know if the URLs listed above

identify all infringements of Itasca Images’ copyrighted work. Therefore, Itasca Images expects

Zacks to conduct a thorough search and licensing review of its website photography usage to

ensure all infringement of Itasca Images’ work has ceased.”




                                              - 13 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 14 of 27



       90.     The Letter was sent via Certified Mail, Article Number 7016 3010 0000 9521

7497, and was delivered to and signed for by Zacks on April 27, 2018.

       91.     Zacks received the Letter on April 27, 2018.

       92.     With Zacks’ receipt of the Letter, Zacks had direct and actual knowledge and

notice of its copyright infringement.

       93.     On May 8, 2018, counsel for Zacks contacted Plaintiff’s counsel, stating he was

responding to Plaintiff’s counsel’s April 24, 2018 Letter, and was investigating the matter.

Zacks’ counsel’s letter included the statement, “The photos you specify in your letter were taken

down upon receipt of your letter.”

       94.     Zacks had not in fact removed, taken down, or otherwise ceased infringement of

the Photographs as of Zacks’ counsel’s statement that they had done so.

       95.     On May 16, 2018, Zacks’ counsel contacted Plaintiff’s counsel, asking for

registration certificates and assignment documents for each of the Photographs.

       96.     On May 18, 2018, Plaintiff’s counsel sent Zacks’ counsel copies of the USCO

registration certificates, the relevant pages of the deposits submitted with the respective

applications for copyright registration, and assignment agreements for each of the Photographs.

       97.     Zacks did not remove any of the Photographs from any of their webpages on the

Zacks Website prior to June 5, 2018.

       98.     Zacks removed some instances of Plaintiff’s photographs from its website on

June 5, 2018, but continued to display Plaintiff’s Photographs after June 5, 2018.

       99.     Zacks’ failure to remove some of Plaintiff’s Photographs until 42 days after

Plaintiff’s cease-and-desist demand constitutes willful infringement.




                                              - 14 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 15 of 27



        100.   On July 26, 2018, Plaintiff’s counsel wrote to Zacks’ counsel, expressing inter

alia, concern that Zacks had not removed the Photographs, and that some of Plaintiff’s

Photographs were still displayed and published on the Zacks Website and Yahoo Finance as of

that date.

        101.   Plaintiff’s counsel’s July 26, 2018 email to Zacks’ counsel stated, “Itasca repeats

their demand that Zacks immediately cease and desist infringement of their Photographs through

the immediate removal of the Photographs from Zacks’ websites, web servers, and any and all

third-party websites which Zacks distributed the Photographs to.”

        102.   On July 27, 2018, Zacks’ counsel stated all of the Photographs had been removed

from the Zacks Website but made no mention of Zacks’ attempts to remove the Photographs

from Yahoo Finance or other third-parties Zacks distributed the Photographs to.

        103.   All of the Photographs had not, in fact, been removed as of July 27, 2018.

        104.   On August 2, 2018, Plaintiff’s counsel provided Zacks’ counsel with links to three

URLs on the Zacks Website that continued to use and display Plaintiff’s Photographs.

        105.   Zacks continued displaying Plaintiff’s Photographs on its website including at

these very URLs until September 5, 2018, between 5:39:54 p.m. and 5:40:24 p.m. Central Time.

        106.   By way of example, attached hereto as Exhibit R is a copy of a page on Zacks

Website displaying the Wynn Photo as of August 27, 2018.

        107.   Zacks did not remove all of Plaintiff’s Photographs from its website until

approximately 134 days after Plaintiff mailed a cease-and-desist demand.

        108.   Zacks’ failure to remove some of Plaintiff’s Photographs until approximately 134

days after Plaintiff’s cease-and-desist demand constitutes willful infringement.




                                              - 15 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 16 of 27



        109.    To this day, Zacks has not caused for the removal and ceasing of infringement of

Plaintiff’s Photographs on the websites of third-parties, including Yahoo Finance.

        110.    Zacks has distributed Plaintiff’s Photographs to third-parties other than Yahoo

Finance, not all of which are known to Plaintiff.

        111.    On August 26, 2018, Plaintiff sent Defendant Yahoo Finance correspondence

stating that they were infringing Plaintiff’s Photographs, demanding Yahoo Finance remove the

Photographs from their website. Plaintiff identified to Defendant Yahoo Finance each of the

photographs by registration number, contents title number, effective registration date, and title,

and provided Defendant Yahoo Finance copies of copyright registration certificates, assignment

documents, and relevant portions of deposits.

        112.    Defendant Yahoo Finance continues to display Plaintiff’s Photographs, including

on the Yahoo Finance Website and Yahoo Finance App, long after receipt of Plaintiff’s notice,

as of the filing of this complaint.

        (d)    Defendants’ Infringement, Generally

        113.    Defendants had no license to use the Photographs.

        114.    Defendants had no right to use the Photographs.

        115.    Defendants did not remit any fee or monies to use the Photographs.

        116.    The Photographer’s contact information was easily and readily available to

Defendants prior to their uses of the Photograph(s).

        117.    Defendants did not contact Plaintiff or the Photographer at any time prior to using

the Photographs.

        118.    Defendants’ use of the Photographs was for commercial, advertising, and sales

purposes.



                                                - 16 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 17 of 27



       119.    Defendants displayed and published the Photographs for the purposes of

enhancing and creating appeal for their publications, articles, and content, and to increase

subscriptions or advertising revenue.

       120.    Defendants took no steps or actions toward obtaining, meeting the conditions of,

or to comply with, any license to use the Photographs.

       121.    Defendants did not provide any attribution for any of its copying, use, or display

of the Photographs.

       122.    Defendants did not provide credit or attribution to the Photographer along with

their copying, use, or display the Photographs.

       123.    Defendants did not include the Photographer’s name or Plaintiff’s name anywhere

in or on any of its websites, or anywhere in or on the Zacks Website or Yahoo Finance, in

connection with the Photographs.

       124.    Defendants did not include the original copyright notice(s) with their use,

publication, or display of the Photographs.

       125.    A person or entity working for or on behalf of Defendant Zacks copied and

uploaded the Photographs to the Zacks Website.

       126.    Defendant Zacks provided Plaintiff’s Photographs to Defendant Yahoo Finance.

       127.    The Sherco Photo was originally published with at least 20 elements of Copyright

Management Information (“CMI”), including: photographer’s name, city, state, phone number,

email address, and website URL; artist name, byline, and credit line; publication date; copyright

flag; copyright notice; title of work as registered with the U.S. Copyright Office; a unique

identifier for the photograph; scene exposure information; and camera and lens serial numbers.




                                              - 17 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 18 of 27



       128.    The Bakken Photo was originally published with at least 18 elements of CMI,

including: the photographer’s name, city and state, phone number, email address, and website

URL; artist name, byline, and credit line; copyright flag; publication date; copyright notice; title

of work as registered with the U.S. Copyright Office; a unique identifier for the photograph;

scene exposure information; and camera and lens serial numbers.

       129.    The Bank Photo was originally published with at least 22 elements of CMI,

including: the photographer’s name, city and state, phone number, email address, and website

URL; artist name, byline, and credit line; copyright flag; copyright notice; title of work as

registered with the U.S. Copyright Office; a unique identifier for the photograph; scene exposure

information; and camera and lens serial numbers.

       130.    The B&N Photo was originally published with at least three elements of CMI,

including: photographer’s name; website URL; byline; copyright flag; title of work as registered

with the U.S. Copyright Office; scene exposure information; and camera serial number.

       131.    The Amazon Photo was originally published with at least 22 elements of CMI,

including: the photographer’s name, city and state, phone number, email address, and website

URL; artist name, byline, and credit line; copyright flag; copyright notice; title of work as

registered with the U.S. Copyright Office; a unique identifier for the photograph; scene exposure

information; and camera and lens serial numbers.

       132.    The Wynn Photo was originally published with at least 21 elements of CMI,

including: the photographer’s name, city and state, phone number, email address, and website

URL; rights contact information; publication date; artist name, byline, and credit line; copyright

flag; copyright notice; title of work as registered with the U.S. Copyright Office; a unique

identifier for the photograph; scene exposure information; and camera and lens serial numbers.



                                               - 18 -
     CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 19 of 27



       133.   For each of the Photographs, elements of CMI were visually present surrounding

and next to the Photographs and embedded as metadata in the Photographs.

       134.   Defendants removed any and all CMI in their copying, publication, use, and

distribution of the Photograph. Defendants displayed no CMI and included no CMI in metadata.

       135.   Defendants falsified CMI by placing their own copyright notice on pages while

displaying Plaintiff’s Photographs, representing the Photographs as their own.

       136.   Defendants’ removal of, and falsification of CMI was done intentionally.

       137.   Defendants used programming code on their websites to instruct search engines

and third-parties to use and display the Photographs. Attached hereto as Exhibit S are examples

of Plaintiff’s Photographs appearing on the websites of Twitter, Facebook, Google, and when

shared via iMessage in connection with promoting Defendants’ content.

       138.   Attached hereto as Exhibit T are examples of Plaintiff’s Photographs being used

by even more third-parties to promote Defendant Zacks’ content. Exhibit T reflects the Bakken

Photo being displayed by a company named ConstructConnect on their Twitter account.

       139.   Zacks has not contacted ConstructConnect in an effort to cause for the removal of

the Bakken Photo from ConstructConnect’s Twitter account.

       140.   Defendants collect data pertinent to how many times the infringed Photographs

were displayed, and how much revenue Defendants have earned in connection with their

infringement of the Photographs. By way of example, Defendant Zacks has installed code from,

and uses services from, Google Analytics and CrazyEgg on the pages displaying or providing

Plaintiff’s Photographs. By way of further example, Defendant Yahoo Finance has installed code

from, and uses services from, Scorecard Research and internal Yahoo tracking services on the




                                              - 19 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 20 of 27



pages displaying or providing Plaintiff’s Photographs. These services collect individualized and

statistical data on website visitors, advertising impressions, user actions, and subscriptions.

       141.    Defendants’ web server(s) maintain logs or audit trails of when and how often

content, including the infringed Photographs, were displayed, viewed, and accessed.

       142.    Defendant Zacks received a litigation preservation demand from Plaintiff’s

counsel by and through the Letter dated April 24, 2018.

       143.    Defendant Oath and Yahoo Finance received a litigation preservation demand

from Plaintiff by and through Plaintiff’s August 26, 2018 notice.

       144.    Defendant Zacks’ privacy policy currently states that Zacks use “cookies, tags,

pixels and similar technologies,” and that Zacks collects personal information from site visitors,

and that Defendants store that data on their servers. Zacks has retained this data.

       145.    Defendant Yahoo Finance’s privacy policy currently states that Oath and/or

Yahoo Finance collects “information about how you interact with our Services and those of our

third-party partners and information that allows us to recognize and associate your activity across

devices and Services,” which includes “device specific identifiers and information such as IP

address, cookie information, mobile device and advertising identifiers, browser version,

operating system type and version, mobile network information, device settings, and software

data,” location data, page views, and more, and that Yahoo Finance stores this data.

       146.    Defendants use a content management system for their websites. These content

management systems maintain a database or logs of historical records of content uploaded,

created, and published on the websites, including the Photographs, and articles containing the

Photographs. This database, including backups or snapshots of the same, includes audit detail




                                                - 20 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 21 of 27



pertaining to which account uploaded the Photograph and the timestamp of the uploading of the

Photograph, and the use of the Photograph.

        147.    Defendants have no safe harbor protection under the Digital Millennium

Copyright Act, 17 U.S.C. § 512 (the “DMCA”).

        148.    Defendants’ infringement of Plaintiff’s copyrights was not initiated by or at the

direction of a user of their services.

        149.    Zacks is not a “service provider” as that term is defined by the DMCA.

        150.    Zacks has not designated an agent, also known as a designated agent, to receive

notifications of claimed infringement.

        151.    Zacks has not identified a designated agent to receive notifications of claimed

infringements on the Zacks Website nor registered the same with the U.S. Copyright Office.

                                         CAUSES OF ACTION

                                           COUNT I
                            Copyright Infringement (17 U.S.C. § 501)

        152.    Plaintiff incorporates by reference the prior allegations as if set forth fully herein.

        153.    Defendants copied, used, and displayed Plaintiff’s Photographs without license or

right, constituting multiple acts of copyright infringement.

        154.    Defendants’ conduct is in violation of copyright law, including the U.S. Copyright

Act, and the exclusive rights held by Plaintiff.

        155.    Defendants’ infringement of these rights was and is willful.

        156.    Plaintiff is entitled to an injunction restraining Defendants and its officers, agents,

employees, and all persons acting in concert with it, from engaging in any further such acts in

violation of copyright laws and Plaintiff’s exclusive rights.




                                                 - 21 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 22 of 27



       157.    As a result of Defendants’ individual and collective acts of copyright

infringement, and the foregoing allegations, Plaintiff has suffered damages in an amount to be

determined at trial. Plaintiff is entitled to recover from Defendants the damages, including

attorney’s fees that it has sustained as a result of Defendants’ infringing conduct, including but

not limited to any gains, profits, advantages of Defendants, Defendants’ wrongful profits,

Plaintiff’s lost profits, diminution of value of the Photographs, statutory damages, enhanced

damages, attorney’s fees, interest, and costs.

       158.    Plaintiff is entitled to statutory damages under the Copyright Act at their election.

                                      COUNT II
         Integrity of Copyright Management Information (17 U.S.C. §§ 1202-1203)

       159.    Plaintiff incorporates by reference the prior allegations as if set forth fully herein.

       160.    Defendants’ conduct is in violation of United States copyright law and the

exclusive rights held by Plaintiff.

       161.    Defendants’ removal and falsification of copyright management information is in

violation of law and of Plaintiff’s rights.

       162.    Defendants’ placement of their copyright notices on or near Plaintiff’s

Photographs is in violation of law and of Plaintiff’s rights.

       163.    Defendants’ failure to display, falsification of, and removal of copyright

management information was willful and intentional.

       164.    As a result of Defendants’ failure to display, falsification, and removal of

copyright management information, and further distribution of the Photographs without CMI,

and the foregoing allegations, Plaintiff has suffered damages in an amount to be determined at

trial, and Plaintiff is entitled to recover actual damages, or at their election, statutory damages,




                                                 - 22 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 23 of 27



including attorney’s fees, costs, and interest, and is further entitled to a preliminary and

permanent injunction enjoining Defendants from such further violations.

       165.    Plaintiff is entitled to statutory damages under the DMCA.

                                       COUNT III
                   Contributory Copyright Infringement (17 U.S.C. § 501)

       166.    Plaintiff incorporates by reference the prior allegations as if set forth fully herein.

       167.    Defendants induced, caused, and materially contributed to the infringing acts of

others by encouraging, inducing, allowing, and assisting others to copy and use Plaintiff’s

copyrighted Photographs, including without limitation through: (i) Defendant Zacks’ provision

of the Photographs to third-parties, including Defendant Yahoo Finance; (ii) Defendant Zacks’

use of programming code to instruct third-parties to use the Photographs to promote their

content; and (iii) Defendant Yahoo Finance’s use of programming code to instruct third-parties

to use the Photographs to promote their content.

       168.    Defendants had knowledge of the infringing acts relating to Plaintiff’s

Photographs.

       169.    The acts and conduct of Defendants, as alleged herein, constitute contributory

copyright infringement.

       170.    Defendants’ infringement of these rights was and is willful.

       171.    Plaintiff is entitled to an injunction restraining Defendants and its officers, agents,

employees, and all persons acting in concert with it, from engaging in any further such acts in

violation of copyright laws and Plaintiff’s exclusive rights.

       172.    As a result of Defendants’ individual and collective acts of copyright

infringement, and the foregoing allegations, Plaintiff has suffered damages in an amount to be

determined at trial. Plaintiff is entitled to recover from Defendants the damages, including


                                                - 23 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 24 of 27



attorney’s fees that it has sustained as a result of Defendants’ infringing conduct, including but

not limited to any gains, profits, advantages of Defendants, Defendants’ wrongful profits,

Plaintiff’s lost profits, diminution of value of the Photographs, statutory damages, enhanced

damages, attorney’s fees, interest, and costs.

       173.    Plaintiff is entitled to statutory damages under the Copyright Act at their election.

                                          COUNT IV
                           Vicarious Infringement (17 U.S.C. § 501)

       174.    Plaintiff incorporates by reference the prior allegations as if set forth fully herein.

       175.    Numerous individuals and entities infringed Plaintiff’s copyrighted Photographs

in connection with Defendants’ use, copying, and display of the Photographs.

       176.    Defendants had the right and ability to control the infringing acts of individuals or

entities who directly infringed Plaintiff’s copyrighted Photographs.

       177.    Defendants obtained financial benefit from the infringing activities of the

individuals or entities who directly infringed Plaintiff’s copyrighted Photographs.

       178.    Defendants’ acts and conduct constitute vicarious copyright infringement.

       179.    Defendants’ infringement of these rights was and is willful.

       180.    Plaintiff is entitled to an injunction restraining Defendants and its officers, agents,

employees, and all persons acting in concert with it, from engaging in any further such acts in

violation of copyright laws and Plaintiff’s exclusive rights.

       181.    As a result of Defendants’ individual and collective acts of copyright

infringement, and the foregoing allegations, Plaintiff has suffered damages in an amount to be

determined at trial. Plaintiff is entitled to recover from Defendants the damages, including

attorney’s fees that it has sustained as a result of Defendants’ infringing conduct, including but

not limited to any gains, profits, advantages of Defendants, Defendants’ wrongful profits,


                                                 - 24 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 25 of 27



Plaintiff’s lost profits, diminution of value of the Photographs, statutory damages, enhanced

damages, attorney’s fees, interest, and costs.

       182.    Plaintiff is entitled to statutory damages under the Copyright Act at their election.

                                        COUNT V
                     Unjust Enrichment (Against Defendant Zacks Only)

       183.    Plaintiff incorporates by reference the prior allegations as if set forth fully herein.

       184.    Defendant Zacks is in a publishing partnership with Defendant Yahoo Finance,

and Defendant Zacks receives benefits through this partnership.

       185.    Defendant Zacks has unlawfully received benefits from its unauthorized use of

Plaintiff’s copyrighted Photographs.

       186.    Defendant Zacks has accepted and retained the benefits knowing that its conduct

was unjust and that retaining the benefits was inequitable.

       187.    Defendant Zacks has been, and continues to be, unjustly enriched by retaining the

benefits they have received as a result of their improper conduct.

                                  JURY TRIAL DEMANDED

       188.    Plaintiff demands a jury trial.

                                    DEMAND FOR RELIEF

       WHEREFORE, Plaintiff requests judgment be entered in favor of Plaintiff, and against

Defendants, as follows:

       A.      A finding that Defendants have infringed Plaintiff’s copyrights;

       B.      A finding that Defendants’ infringement was knowing and willful;

       C.      A finding that Defendants removed and/or altered Plaintiff’s copyright

management information, and distributed such improperly modified material in violation of

17 U.S.C. § 1202(b)(1) and (3);



                                                 - 25 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 26 of 27



       D.      A finding that there is a substantial likelihood that Defendants will continue to

infringe Plaintiffs copyrights and violate 17 U.S.C. § 1202(b)(1) and (3) unless enjoined from

doing so;

       E.      Issuance of an injunction against Defendants and its officers, directors, agents,

employees, and all other persons in active concert or privity or in participation with them,

enjoining them from: (i) directly or indirectly continuing to infringe Plaintiff’s copyrights,

including being enjoined from copying, or in any way using, distributing, or publishing

Plaintiff’s copyrighted photographs or to participate or assist in any such activity; and

(ii) directly or indirectly continuing to violate 17 U.S.C. § 1202(b)(1) and (3);

       F.      A finding that Defendant Zacks has been unjustly enriched by its conduct and an

award of damages, costs, and attorney’s fees for the same;

       G.      Judgment in favor of Plaintiff against Defendants for each and every act of

copyright infringement, vicarious and contributory infringement, and removal of copyright

management information;

       H.      An award of actual damages which include, among other things, its lost profits,

diminished value of its copyrighted Photographs, and for Defendants’ profits relating to

Defendants’ conduct complained of herein;

       I.      An award of statutory damages of $30,000 for each infringement of each of the

copyrighted works pursuant to 17 U.S.C. §§ 504-505;

       J.      An award of enhanced statutory damages of $150,000 for each willful

infringement of each of the copyrighted works;

       K.      An award of actual and/or statutory damages, at Plaintiff’s election, for the

removal and alteration of copyright management information pursuant to 17 U.S.C. § 1202;



                                               - 26 -
      CASE 0:18-cv-03178-PJS-DTS Document 1 Filed 11/14/18 Page 27 of 27



       L.      An award of actual and/or statutory damages, at Plaintiff’s election, for the

vicarious and contributory infringement claims;

       M.      An award of Plaintiff’s full costs, expenses, and reasonable attorney’s fees

incurred in this action; and

        N.     Such other, different, and further relief as this Court deems just and proper.

Dated: November 14, 2018                           BRIGGS AND MORGAN, P.A.

                                                   By: s / Scott M. Flaherty
                                                      Scott M. Flaherty (#388354)
                                                      O. Joseph Balthazor (#399093)
                                                   2200 IDS Center
                                                   80 South Eighth Street
                                                   Minneapolis, MN 55402-2157
                                                   (612) 977-8400

                                                   ATTORNEYS FOR PLAINTIFF
                                                   ITASCA IMAGES, LLC




                                               - 27 -
